Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a method, receiving a key, for a query, to determine, a prefix for the key and to ID a partition, based on the prefix, querying data of two or more partitions, each stored to different computing device and to and provide results in an ordered manner without interleaving the results, is best deemed classified in at least, G06F 16/245 (Query Processing), G06F 16/24534 (Query Re-writing) and G06F 16/248 (Presentation of query results)

II. 	Claims 8-17, directed to a memory with instructions and a 
system with processor and memory, deemed drawn to, index maintenance and specifically, slitting operation, determines new prefixes, performs table updating table by setting new keys to active and old keys to inactive, of a split operation, best deemed classified in at least, G06F 16/21, maintenance of DB G06F 16/213, schema evolutions


Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination, is separately usable.
In the instant case, subcombination I has separate utility such as in response to a query, determine a prefix key, querying partitions, each, at different computing device and providing results in an order manner, without interleaving results from, the two or more partitions.
Alternatively, Subcombination II has separate utility, directed to, timing during, a key splitting operation, by scanning keys, determines new prefixes and updates, a key table with counter and setting new keys to active and old keys to inactive.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158